COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH


                                 NO. 2-07-435-CR


RICHARD DEWAYNE BEASON                                             APPELLANT
A/K/A RICHARD BEASON

                                             V.

THE STATE OF TEXAS                                                      STATE

                                         ------------

     FROM CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY

                                         ------------

                         MEMORANDUM OPINION 1

                                         ------------

     Appellant Richard Dewayne Beason appeals his sixty-year sentence for

aggravated assault of a family member with a weapon.2 We affirm.

     Appellant pleaded guilty before a jury to aggravated assault of a family

member with a weapon. After hearing evidence and argument on the issue of


     1
         … See T EX. R. A PP. P. 47.4.
     2
         … See T EX. P ENAL C ODE A NN. §§ 12.32, 22.02(b)(1) (Vernon 2003).
punishment, the jury assessed punishment at sixty years’ confinement. In his

sole point on appeal, appellant contends that his sentence was disproportionate

to the crime committed.

      Although appellant timely filed a motion for new trial, he has failed to

preserve his complaint because the record does not indicate that he presented

his motion for new trial to the trial court.3         The term “present” means the

record must show that the movant for a new trial sustained the burden of

actually delivering the motion for new trial to the attention or actual notice of

the trial court.4   Here, the record establishes that Appellant timely filed his

motion for new trial, but it does not show that he actually delivered it to the

trial court or otherwise brought it to the trial court’s attention.5 Accordingly,

because      appellant   did   not   preserve   his   claim   regarding   the   alleged


      3
        … T EX. R. A PP. P. 21.6 (providing generally that defendant must present
motion for new trial to trial court within ten days of its filing); Thompson v.
State, 243 S.W.3d 774, 775–76 (Tex. App.—Fort Worth 2007, pet. ref’d)
(holding length-of-sentence claim not preserved for review); Crawford v. State,
No. 02-04-00299-CR, 2005 WL 1477958, at *4 (Tex. App.—Fort Worth June
23, 2005, pet. ref’d) (not designated for publication) (holding that
disproportionate sentence claim must be preserved for appellate review); see
Carranza v. State, 960 S.W.2d 76, 78 (Tex. Crim. App. 1998) (holding that
appellant had burden not only to file motion for new trial, but also to “present”
it to the trial court).
      4
          … Carranza, 960 S.W.2d at 79.
      5
       … See T EX. R. A PP. P. 21.6; Carranza, 960 S.W.2d at 79; Amaro v.
State, 970 S.W.2d 172, 174 n.2 (Tex. App.—Fort Worth 1998, no pet.).

                                           2
disproportionate sentencing, we overrule his sole point.   The trial court’s

judgment is affirmed.

                                        PER CURIAM

PANEL: CAYCE, C.J.; DAUPHINOT and HOLMAN, JJ.

DO NOT PUBLISH
T EX. R. A PP. P. 47.2(b)

DELIVERED: August 29, 2008




                                    3